Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                             FILED
                                                           Jul 03 2012, 9:29 am
court except for the purpose of
establishing the defense of res judicata,                         CLERK
                                                                of the supreme court,
collateral estoppel, or the law of the case.                    court of appeals and
                                                                       tax court




APPELLANT PRO SE:                                 ATTORNEYS FOR APPELLEE:

RONNIE SMITH                                      GREGORY F. ZOELLER
Pendleton, Indiana                                Attorney General of Indiana

                                                  ELLEN H. MEILAENDER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

RONNIE SMITH,                                     )
                                                  )
       Appellant-Petitioner,                      )
                                                  )
              vs.                                 )      No. 15A04-1108-PC-445
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Respondent.                       )


                     APPEAL FROM THE DEARBORN CIRCUIT COURT
                         The Honorable James D. Humphrey, Judge
                              Cause No. 15C01-0811-PC-4



                                         July 3, 2012


               MEMORANDUM DECISION - NOT FOR PUBLICATION


GARRARD, Senior Judge
       In 2007, Ronnie Smith was convicted of Class B felony conspiracy to manufacture

methamphetamine and received a twenty-year sentence.           He was acquitted on an

additional charge of dealing. The conviction and sentence were affirmed on appeal. See

Smith v. State, No. 15A01-0707-CR-336 (Ind. Ct. App. Apr. 14, 2008), aff’d on reh’g,

trans. denied.

       Smith petitioned for post-conviction relief, and the State Public Defender appeared

on his behalf but withdrew in April 2011. Attorney Douglas Holland filed an appearance

and a motion for modification of sentence. A hearing was held on the petition for post-

conviction relief and the motion for modification of sentence on June 2, 2011. On July

18, 2011, the court denied the petition and the motion.

       Smith now appeals the denial of his petition for post-conviction relief.

Specifically, he contends that post-conviction counsel was ineffective by failing to call

his original trial counsel and appellate counsel as witnesses at the post-conviction

hearing. The standard of review for the assistance of post-conviction counsel is not the

same as that required under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80

L. Ed. 2d 674 (1984). There is no constitutional right to counsel for post-conviction

proceedings. All that due process requires in such cases is that counsel appear and

represent a petitioner in a procedurally fair setting that resulted in a judgment of the

court. Baum v. State, 533 N.E.2d 1200, 1201 (Ind. 1989); see also Hill v. State, 960

N.E.2d 141, 145 (Ind. 2012).

       In Smith’s case that occurred.      Counsel filed a motion for modification of

sentence, appeared at the hearing, called three witnesses (including Smith), presented

                                             2
testimony from them, admitted documentary evidence, and made an argument to the

court on behalf of Smith. The hearing was held after notice in the courtroom before the

regular judge.

      Smith nonetheless argues that counsel essentially abandoned him by presenting

evidence only on his motion to modify sentence. We disagree. Counsel appeared at the

hearing and made arguments on Smith’s behalf regarding his post-conviction petition.

Moreover, the transcript of the hearing shows that counsel presented evidence in support

of his post-conviction petition. We conclude that the requirements of Baum were clearly

satisfied. See Graves v. State, 823 N.E.2d 1193, 1197 (Ind. 2005) (concluding Baum

standard satisfied where counsel appeared at hearing, called petitioner as a witness, and

submitted two affidavits).

      Accordingly, we affirm the court’s decision denying relief.

      Affirmed.

RILEY, J., and BARNES, J., concur.




                                           3